Judgment, Supreme Court, New York County (Dennis Edwards, Jr., J., at trial and sentence), rendered on June 17, 1987, which convicted defendant, after a jury trial, of nine counts of robbery in the first degree and sentenced him to nine concurrent indeterminate terms of from 5 to 15 years’ imprisonment, unanimously affirmed.
The defendant’s claims of prosecutorial misconduct, in allegedly permitting witnesses to make repeated references to defendant’s uncharged crime of drug possession and to improperly portray themselves as experts on drug addiction and insanity, and defendant’s claim that the People violated his Fifth Amendment right against self-incrimination by suggesting that the defendant had a duty to come forward when contacted by the police, were not preserved as a matter of law for appellate review and we therefore decline to reach them (CPL 470.05 [2]).
Were we to consider those contentions, however, in the interest of justice, we would nonetheless affirm, finding them to be without merit.
Finally, viewed in totality, the record below does not reveal that defense counsel failed to provide meaningful representation or that any possible improper actions on the part of defense counsel prejudiced the outcome of the trial and, accordingly, defendant’s claim of ineffective assistance of counsel is without merit (People v Baldi, 54 NY2d 137, 147 [1981]). Concur — Murphy, P. J., Sullivan, Ross, Rosenberger and Ellerin, JJ.